Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 1/31/22 in which Claims 1-12, 19 and 20 are pending.
Election/Restrictions
2.	Applicant’s election without traverse of Claims 1-12, 19-20 in the reply filed on 10/9/2019 is acknowledged.
Response to Arguments
3.	Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. Applicant argues, on page 10, that Park 2 fails to disclose wherein the driving voltage line overlaps the lower pattern to form a first capacitor. Examiner disagrees and points to Park 2’s teaching that a power line (not shown) is formed on the third insulating layer 110 to overlap the second active layer 105. A portion of the power line overlapping the second active layer 105 [lower pattern] functions as a capacitor electrode 112a...the second active layer 105 and the capacitor electrode 112a overlapping the second active layer 105 constitute a storage capacitor (see ¶ 0048; Fig. 7B).  
Applicant further argues, on page 11, that Park 2 discloses a first electrode 15 as an electrode of a storage capacitor, and thus is not configured to form an additional capacitor. As such, there is no motivation to combine the light blocking layer 600 corresponding to the lower pattern of Park 1 and the first electrode 15 corresponding to the lower pattern of Park 2. Therefore, a power line 35 cannot be used for forming an additional capacitor with the light blocking layer 600 of Park 1. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Park 1’s teaching is applied to address “a lower pattern disposed on the substrate; an active pattern disposed on the lower pattern, wherein the active pattern includes a source region, a channel region, and a drain region and the channel region of the active pattern overlaps the lower pattern in a plan view” where light blocking layer [lower pattern] may be provided on the lower substrate 110 and may be disposed under the semiconductor layer SCL of each of the transistors T1 to T3 (see Col. 10, lines 60-63), further, semiconductor layer SCL may include a first area A1 and a second area A2…spaced apart from each other…with the channel area CA therebetween…one of the first area A1 and the second area A2 may be defined as a source area, and the other one area may be defined as a drain area (see Col. 9, lines 4-16; Fig. 4). Park 2 modifies Park 1 to teach “wherein the 10driving voltage line overlaps the lower pattern to form a first capacitor; and a pixel electrode connected to the drain region of the active pattern” where a power line (not shown) is formed on the third insulating layer 110 to overlap the second active layer 105. A portion of the power line overlapping the second active layer 105 [lower pattern] functions as a capacitor electrode 112a...the second active layer 105 and the capacitor electrode 112a overlapping the second active layer 105 constitute a storage capacitor (see ¶ 0048; Fig. 7B).  
Applicant argues, with respect to Claim 19, that the cited references do not disclose “the lower pattern overlaps at least one among the driving voltage line, the initialization voltage line, and the common voltage line in the plan view to form a first capacitor”; in Takahashi there is no need to form the additional capacitor in the PIXEL, also the power supply line 610 and the light blocking layer 600 are not in the pixel, further, they are not used to form additional capacitor in the data distribution circuit 500. Therefore, there is no motivation to combine the light blocking layer 600 of Park 1 and pixel structure of Takahashi. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Park 1 teaches light blocking layer [lower pattern] may be provided on the lower substrate 110 and may be disposed under the semiconductor layer SCL of each of the transistors T1 to T3 (see Col. 10, lines 60-63), further, semiconductor layer SCL may include a first area A1 and a second area A2…spaced apart from each other…with the channel area CA therebetween…one of the first area A1 and the second area A2 may be defined as a source area, and the other one area may be defined as a drain area (see Col. 9, lines 4-16; Fig. 4), and further, the power supply line 610 may extend from the light blocking layer 600 [lower pattern] (see Col. 11, lines 33-44). Takahashi teaches the arrangement of the claimed pixel circuit where Park 1 would not be modified by Takahashi to teach the lower pattern connected to the capacitor electrode as it is taught in Park 1 as well as the lower pattern overlapping the channel region of the first transistor. Therefore, there would be no modification of Park 1 to form an additional capacitor. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,960,194 to Park et al (“Park 1”) in view of U.S. Patent Publication 2004/0135496 to Park et al (“Park 2”) in further view of U.S. Patent Publication 2016/0260792 to Kim et al (“Kim”). 
As to Claim 1, Park 1 teaches a display device comprising: 
a substrate (lower substrate 110 may be a thin film transistor (TFT) array substrate and may include a display area, see Col. 5, lines 5-14; Fig. 4);  
5a lower pattern disposed on the substrate (light blocking layer 600 [lower pattern]…map be provided on the lower substrate 110 and may be disposed under the semiconductor layer SCL of each of the transistors T1 to T3, see Col. 10, lines 60-63); 
an active pattern disposed on the lower pattern, wherein the active pattern includes a source region, a channel region, and a drain region and the channel region of the active pattern overlaps the lower pattern in a plan view (light blocking layer 600 [lower pattern]…may be provided on the lower substrate 110 and may be disposed under the semiconductor layer SCL of each of the transistors T1 to T3, see Col. 10, lines 60-63; semiconductor layer SCL may include a first area A1 and a second area A2…spaced apart from each other…with the channel area CA therebetween…one of the first area A1 and the second area A2 may be defined as a source area, and the other one area may be defined as a drain area, see Col. 9, lines 4-16; Fig. 4); 
Park 1 fails to disclose wherein the 10driving voltage line overlaps the lower pattern to form a first capacitor; and a pixel electrode connected to the drain region of the active pattern.
Park 2 teaches wherein the 10driving voltage line overlaps the lower pattern to form a first capacitor (power line 35 overlaps a first capacitor electrode 15 [lower pattern]…to form the storage capacitor Cst, see ¶ 0011; a portion of a power line 35 overlapping the first capacitor electrode 15 is used as the second capacitor electrode 35a. The second capacitor electrode 35a is connected to the driving source electrode 56, see ¶ 0015); and a pixel electrode connected to the drain region of the active pattern (the driving drain electrode 52 is connected to a first electrode 16 at the pixel region "P”, see ¶ 0011; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been in order to modify Park 1 with Park 2 to teach the 10driving voltage line overlaps the lower pattern to form a first capacitor; and a pixel electrode connected to the drain region of the active pattern. The suggestion/motivation would have been in order to form a storage capacitor (see ¶ 0011).
Park 1 and Park 2 fail to disclose a driving voltage line connected to the source region of the active pattern.
Kim teaches a driving voltage line connected to the source region of the active pattern (a source electrode S1 of the driving transistor T1 is connected with the driving voltage line 172, see ¶ 0083).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park 1 and Park 2 with Kim to teach a driving voltage line connected to the source region of the active pattern. The suggestion/motivation would have been in order to connect the source electrode to the driving voltage line (see ¶ 0083).
As to Claim 11, Park 1, Park 2 and Kim depending from Claim 1, Park 1 teaches 10wherein the lower pattern overlaps the source region in the plan view (light blocking layer 600 [lower pattern]…may be provided on the lower substrate 110 and may be disposed under the semiconductor layer SCL of each of the transistors T1 to T3, see Col. 10, lines 60-63; semiconductor layer SCL may include a first area A1 and a second area A2…spaced apart from each other…with the channel area CA therebetween…one of the first area A1 and the second area A2 may be defined as a source area, and the other one area may be defined as a drain area, see Col. 9, lines 4-16; Fig. 4).  
As to Claim 12, Park 1, Park 2 and Kim depending from Claim 1, Kim teaches a common voltage line for transmitting a common voltage and an initialization voltage 15line for transmitting an initialization voltage (Figure 6 illustrates a common voltage ELVSS and an initialization voltage Vinit), 
Park 1 teaches wherein the lower pattern includes an extension portion overlapping at least one among the driving voltage line, the initialization voltage line, and the common voltage line (the power supply line 610 may extend from the light blocking layer 600 [lower pattern], see Col. 11, lines 33-44).
9.	Claims 2-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,960,194 to Park et al (“Park 1”) in view of U.S. Patent Publication 2004/0135496 to Park et al (“Park 2”) in further view of U.S. Patent Publication 2016/0260792 to Kim et al (“Kim”) and in further view of U.S. Patent Publication 2016/0372497 to Lee et al (“Lee”). 
As to Claim 2, Park 1, Park 2 and Kim depending on Claim 1, Park 1, Park 2 and Kim fail to disclose a first capacitor electrode separated from the driving voltage line, 15wherein the first capacitor electrode is electrically connected to the lower pattern and the pixel electrode. 
Lee teaches a first capacitor electrode separated from the driving voltage line (Figure 10 illustrates the power line VDD is separated from the storage capacitance STG, see ¶ 0149, 0156), 15wherein the first capacitor electrode is electrically connected to the lower pattern and the pixel electrode (Figure 10 illustrates the storage capacitance STG is connected to the anode electrode ANO [pixel electrode], see ¶ 0150-0151; dummy semiconductor layer AD becomes a first electrode (or a lower electrode) of the first storage capacitor C1, see ¶ 0042).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park 1, Park 2 and Kim with Lee to teach a first capacitor electrode separated from the driving voltage line, 15wherein the first capacitor electrode is electrically connected to the lower pattern and the pixel electrode. The suggestion/motivation would have been in order to increase power consumption while maintaining or increasing the amount of capacitance of a storage capacitor (see ¶ 0008).
 As to Claim 3, Park 1, Park 2, Kim and Lee depending on Claim 2, Kim teaches a gate electrode overlapping the channel region (control gate electrode G5 that is a part of the light emission control line 153 overlaps the operation control channel, see ¶ 0127); and 20a driving gate electrode electrically connected to the gate electrode (Figure 6 illustrates gate electrode G5 of transistor T5 is connected to gate electrode G6 of transistor T6), 
Lee teaches wherein the first capacitor electrode is further electrically connected to the drain region, and the first capacitor electrode overlaps the driving gate electrode to form a second capacitor (Figure 10 illustrates the storage capacitance STG is connected to the anode electrode ANO [pixel electrode] and the drain region of the driving transistor DT, see ¶ 0150-0151; dummy semiconductor layer AD becomes a first electrode (or a lower electrode) of the first storage capacitor C1, see ¶ 0042).  
As to Claim 4, Park 1, Park 2, Kim and Lee depending on Claim 3, Kim teaches a first scan line and a second scan line extending in a first direction and crossing the driving voltage line, and  5the gate electrode is disposed between the first scan line and the second scan line in the plan view (Figure 8B illustrates a plurality of scan lines 151, 152 and crossing a driving voltage line 172, further, a gate electrode G2 is disposed between scan lines 151, 152).
  As to Claim 10, Park 1, Park 2, Kim and Lee depending on Claim 3, Kim teaches a second capacitor electrode electrically connected to the lower pattern, and the second capacitor electrode overlaps the gate electrode to form a third capacitor (Figure 10 illustrates the storage capacitance STG is connected to the anode electrode ANO [pixel electrode], see ¶ 0150-0151; dummy semiconductor layer AD becomes a first electrode (or a lower electrode) of the first storage capacitor C1, see ¶ 0042; The second dummy gate electrode GC2 becomes a second electrode (or an upper electrode) of the second storage capacitor C2 and also becomes a first electrode (or a lower electrode) of the third storage capacitor C3. The first dummy gate electrode GC1 and the second dummy gate electrode GC2 constitute the second storage capacitor C2, see ¶ 0050).    
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,960,194 to Park et al (“Park 1”) in view of U.S. Patent Publication 2004/0135496 to Park et al (“Park 2”) in further view of U.S. Patent Publication 2016/0260792 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2016/0372497 to Lee et al (“Lee”) and in further view of U.S. Patent Publication 2010/0149128 to No et al (“No”). 
As to Claim 5, Park 1, Park 2, Kim, Lee and No depending from Claim 3, Kim teaches a data line separated from the driving voltage line (Figure 8A illustrates data line 171 separate from driving voltage line 172, see ¶ 0174); 
Park 1, Park 2, Kim and Lee fail to disclose 10a first contact member disposed on an end portion of the data line and in contact with the end portion.  
No teaches a first contact member disposed on an end portion of the data line and in contact with the end portion (contact assistants 81 and 82 [first contact member] are connected to the end portions 129 of the gate lines 121 and the end portions 179 of the data lines 171 through the contact holes 181 and 182, see ¶ 0094).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park 1, Park 2, Kim and Lee with No to teach a first contact member disposed on an end portion of the data line and in contact with the end portion. The suggestion/motivation would have been in order to enhance adhesiveness and protection between the end portions of the data lines and an external apparatus (see ¶ 0094).
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,960,194 to Park et al (“Park”) in view of U.S. Patent Publication 2008/0309653 to Takahashi et al (“Takahashi”) in further view of U.S. Patent Publication 2015/0015468 to Ko et al (“Ko”). 
As to Claim 19, Park 1 teaches a display device comprising: a first scan line and a second scan line (first to third control lines CL1 to CL3 may extend along the first horizontal axis direction X, see Col. 8, lines 8-10; Fig. 3); a driving gate electrode disposed between the first scan line and the second scan line (gate electrode GE may extend in the second horizontal axis direction Y to cross the first to third control lines CL1 to CL3, see Col. 10, lines 13-15); 388071-921 (OPP20182594US)a lower pattern overlapping a channel region of the first transistor in a plan view (light blocking layer 600 [lower pattern]…may be provided on the lower substrate 110 and may be disposed under the semiconductor layer SCL of each of the transistors T1 to T3, see Col. 10, lines 60-63; semiconductor layer SCL may include a first area A1 and a second area A2…spaced apart from each other…with the channel area CA therebetween…one of the first area A1 and the second area A2 may be defined as a source area, and the other one area may be defined as a drain area, see Col. 9, lines 4-16; Fig. 4), wherein the lower pattern is electrically connected to the capacitor electrode (a parasitic capacitor may be formed between the light blocking layer 600 and the semiconductor layer SCL of each of the transistors T1 to T3, see Col. 11, lines 52-65), and 10the lower pattern overlaps at least one among the driving voltage line, the initialization voltage line, and the common voltage line in the plan view to form a first capacitor (the power supply line 610 may extend from the light blocking layer 600 [lower pattern], see Col. 11, lines 33-44);
Park 1 fails to disclose a first transistor electrically connected to the driving voltage line and the driving gate electrode; a second transistor electrically connected to the first scan line and the data line; a third transistor electrically connected to the second scan line, the first transistor, and 5the initialization voltage line; a capacitor electrode electrically connected to a drain region of the first transistor; a light emitting diode (LED) electrically connected to the capacitor electrode.
Takahashi teaches a first transistor electrically connected to the driving voltage line and the driving gate electrode (Figure 2 illustrates driving transistor Tdr [first transistor] is connected to Vdd and NG [gate electrode]); a second transistor electrically connected to the first scan line and the data line (Figure 2 illustrates first transistor Tr1 is connected to Vdata and scan line Sc1 [first scan line]); a third transistor electrically connected to the second scan line, the first transistor, and 5the initialization voltage line (Figure 2 illustrates third transistor Tr3 is connected to scan line Sc3 [second scan line] and Vst [initialization voltage line]); a capacitor electrode electrically connected to a drain region of the first transistor (Figure 2 illustrates capacitor C22 is connected to a drain of driving transistor Tdr [first transistor]); a light emitting diode (LED) electrically connected to the capacitor electrode (Figure 2 illustrates capacitor C2 connected to the LED 420);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park 1 with Takahashi to teach a first transistor electrically connected to the driving voltage line and the driving gate electrode; a second transistor electrically connected to the first scan line and the data line; a third transistor electrically connected to the second scan line, the first transistor, and  5the initialization voltage line; a capacitor electrode electrically connected to a drain region of the first transistor; a light emitting diode (LED) electrically connected to the capacitor electrode. The suggestion/motivation would have been in order to prevent any potential change from affecting the first capacitive element (see ¶ 0016).
Park 1 and Takahashi fail to disclose a data line, a driving voltage line, an initialization voltage line, and a common voltage line crossing the first and second scan lines.
Ko teaches a data line, a driving voltage line, an initialization voltage line, and a common voltage line crossing the first and second scan lines (Figure 1 illustrates a data line DL, an initialization voltage line VINTL, a common voltage line ELVSSL where the common voltage line ELVSSL crosses the scan lines S[1] to S[n]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park 1 and Takahashi with Ko to teach a data line, a driving voltage line, an initialization voltage line, and a common voltage line crossing the first and second scan lines. The suggestion/motivation would have been in order to prevent spots from occurring in the displayed image (see ¶ 0039).
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,960,194 to Park et al (“Park”) in view of U.S. Patent Publication 2008/0309653 to Takahashi et al (“Takahashi”) in further view of U.S. Patent Publication 2015/0015468 to Ko et al (“Ko”) in further view of U.S. Patent Publication 2016/0372497 to Lee et al (“Lee”).
As to Claim 20, Park, Takahashi and Ko depending from Claim 19, Park, Takahashi and Ko fail to disclose wherein the driving gate electrode and the capacitor electrode overlap each other in the plan 15view to form a second capacitor. Lee teaches wherein the driving gate electrode and the capacitor electrode overlap each other in the plan 15view to form a second capacitor (The second dummy gate electrode GC2 becomes a second electrode (or an upper electrode) of the second storage capacitor C2 and also becomes a first electrode (or a lower electrode) of the third storage capacitor C3. The first dummy gate electrode GC1 and the second dummy gate electrode GC2 constitute the second storage capacitor C2, see ¶ 0050).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park 1, Park 2 and Kim with Lee to teach the driving gate electrode and the capacitor electrode overlap each other in the plan 15view to form a second capacitor. The suggestion/motivation would have been in order to increase power consumption while maintaining or increasing the amount of capacitance of a storage capacitor (see ¶ 0008).
Allowable Subject Matter
13.	Claims 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694        




                                                                                                 /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694